 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8      NIKIE KING,
                                                               NO. 2:19-cv-01543-JCC
 9                                    Plaintiff,
10              v.                                             ORDER OF TRANSFER
11      PALM BEACH COUNTY
        COURTHOUSE, et al.,
12
                                      Defendants.
13

14          Plaintiff Nikie King filed a motion for leave to proceed in forma pauperis and a
15   complaint alleging breach of contract. (Dkt. No. 1, 2.) Plaintiff alleges that she and the named
16   Defendants are residents of Florida and invokes this Court’s diversity jurisdiction pursuant to
17   28 U.S.C. § 1332. (Dkt. No. 2 at 1–2.) Plaintiff’s factual allegations are not clear, but she
18   appears to be claiming that Defendants defamed her and took her children away from her. (Id.
19   at 5–6.)
20          It is clear from the face of the complaint that Plaintiff and all Defendants are residents
21   of Palm Beach Florida, and that all events giving rise to Plaintiff’s claims occurred in Palm
22   Beach, Florida. (See generally id.) Therefore, venue is proper in the United States District
23   Court for the Southern District of Florida, not in this Court. See 28 U.S.C. § 1391(b).
24


       ORDER OF TRANSFER - 1
 1          When a case is filed in the wrong district, the district court “shall dismiss, or if it be in

 2   the interest of justice, transfer such case to any district or division in which it could have been

 3   brought.” 28 U.S.C. § 1406(a). The Court concludes that it is in the interest of justice to

 4   transfer the instant action so that the Southern District of Florida can screen the case under its

 5   own requirements and 28 U.S.C. § 1915(g).

 6          Accordingly, this case is hereby TRANSFERRED to the United States District Court

 7   for the Southern District of Florida. The Clerk is DIRECTED to take the steps necessary to

 8   transfer this case. The Clerk is further DIRECTED to send copies of this Order to Plaintiff and

 9   to the Honorable Brian A. Tsuchida, United States Magistrate Judge.

10          DATED this 1st day of October, 2019.




                                                            A
11

12

13
                                                            John C. Coughenour
14                                                          UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24


       ORDER OF TRANSFER - 2
